Exhibit 10.2

GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of May 6, 2019 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by INPOINT COMMERCIAL REAL ESTATE INCOME, INC., a Maryland corporation
(“Guarantor”) in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a national
banking association organized under the laws of the United States (“Buyer”).

RECITALS

Pursuant to that certain Master Repurchase Agreement, dated as of May 6, 2019
(as amended, supplemented or otherwise modified from time to time, the
“Repurchase Agreement”), between Buyer and InPoint JPM Loan, LLC, a Delaware
limited liability company (“Seller”), Seller has agreed to sell, from time to
time, to Buyer certain Eligible Assets (as defined in the Repurchase Agreement,
upon purchase by Buyer, each a “Purchased Asset” and, collectively, the
“Purchased Assets”), upon the terms and subject to the conditions as set forth
therein. Pursuant to the terms of that certain Custodial Agreement dated May 6,
2019 (the “Custodial Agreement”) by and among Buyer, Seller and Wells Fargo
Bank, National Association (the “Custodian”), Custodian is required to take
possession of the Purchased Assets, along with certain other documents specified
in the Custodial Agreement, as Custodian of Buyer and any future purchaser, on
several delivery dates, in accordance with the terms and conditions of the
Custodial Agreement. Pursuant to the terms of that certain Pledge Agreement
dated as of May 6, 2019 (the “Pledge Agreement”) made by InPoint REIT Operating
Partnership, LP a Delaware limited partnership (“Pledgor”) in favor of Buyer,
Pledgor has pledged to Buyer all of the Pledged Collateral (as defined in the
Pledge and Security Agreement). The Repurchase Agreement, the Custodial
Agreement, the Depository Agreement, the Servicing Agreement, the Fee Letter,
this Guarantee and any other agreements executed in connection with the
Repurchase Agreement shall be referred to herein as the “Governing Agreements”.

It is a condition precedent to the purchase by Buyer of the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee with respect to the due and punctual payment and
performance when due, whether at stated maturity, by acceleration of the
Repurchase Date or otherwise, of all of the following, subject to the terms and
conditions contained herein: (a) all payment obligations owing by Seller to
Buyer under or in connection with the Repurchase Agreement or any other
Governing Agreements; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; (c) all fees and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by Buyer in the enforcement of any of the foregoing or any
obligation of Guarantor hereunder; and (d) any other obligations of Seller and
Pledgor with respect to Buyer under each of the Governing Agreements
(collectively, the “Obligations”).

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Governing Agreements and to enter into the transaction
contemplated thereunder, Guarantor hereby agrees with Buyer, as follows:



--------------------------------------------------------------------------------

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the respective meanings given them in the Repurchase Agreement.

“Adjusted Net Worth” means, for any Person, Net Worth of such Person minus all
Intangible Assets of such Person on a consolidated basis as determined at a
particular date in accordance with GAAP.

“Cash” shall mean coin or currency of the United States of America or
immediately available federal funds, including such funds delivered by wire
transfer.

“Cash Equivalents” shall mean, with respect to any Person, any of the following,
to the extent owned by such Person or any of its Consolidated Subsidiaries free
and clear of all Liens and having a maturity of not greater than 90 days from
the date of issuance thereof: (a) readily marketable direct obligations of the
government of the United States or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of the
government of the United States, (b) certificates of deposit of or time deposits
with Purchaser or a member of the Federal Reserve System that issues (or the
parent of which issues) commercial paper rated as described in clause (c) below,
is organized under the laws of the United States or any state thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any state of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.

“Convertible Debt” shall mean any security convertible or exchangeable for any
Equity Interest at the option of the holder thereof for a pre-determined price.

“Consolidated Subsidiaries” shall mean, as of any date and any Person, any and
all Subsidiaries or other entities that are consolidated with such Person in
accordance with GAAP.

“EBITDA” shall mean, with respect to Guarantor and its Consolidated Subsidiaries
and any fiscal quarter, determined without duplication on a consolidated basis
in accordance with GAAP, an amount equal to the sum of Net Income (or loss) of
such Person, plus the following (but only to the extent actually included in
determination of such Net Income (or loss)): (i) depreciation and amortization
expense, (ii) Interest Expense, (iii) income tax expense, (iv) extraordinary or
non-recurring gains and losses (including, for avoidance of doubt, gains or
losses on commercial mortgage backed securities owned by Guarantor and/or its
Consolidated Subsidiaries), and (v) amounts deducted in accordance with GAAP in
respect of non-cash expenses, all with respect to such period.

“Equity Interests” shall mean, with respect to Guarantor and its Consolidated
Subsidiaries, (a) any share, interest, participation and other equivalent
(however denominated) of capital stock of (or other ownership, equity or profit
interests in) such Person, (b) any warrant, option or other right for the
purchase or other acquisition from such Person of any of the foregoing, (c) any
security convertible into or exchangeable for any of the foregoing, and (d) any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date.

 

-2-



--------------------------------------------------------------------------------

“Fixed Charges” shall mean, with respect to Guarantor and its Consolidated
Subsidiaries and any fiscal quarter, determined without duplication on a
consolidated basis, the sum of (a) all scheduled principal amortization
payments, interest, fees and other debt service payable by such Person and its
Consolidated Subsidiaries during such fiscal quarter, (b) all preferred
dividends payable by such Person and its Consolidated Subsidiaries during such
fiscal quarter (but, for the avoidance of doubt, not including any dividend
distributions on common shares of such Person or its Consolidated Subsidiaries),
(c) Capitalized Lease Obligations paid or accrued during such fiscal quarter,
(d) capital expenditures (if any) incurred by such Person and its Consolidated
Subsidiaries during such fiscal quarter, and (e) any amounts payable during such
fiscal quarter under any ground lease.

“Intangible Assets” shall mean all intangible assets of a Person, including,
without limitation, capitalized servicing rights, goodwill, patents, tradenames,
trademarks, copyrights, franchises, any organizational expenses, prepaid
expenses, prepaid assets, receivables from Affiliates and any other asset as
shown as an intangible asset on the balance sheet of such Person on a
consolidated basis as determined at a particular date in accordance with GAAP.

“Interest Expense” shall mean, with respect to Guarantor and its Consolidated
Subsidiaries and any period, determined without duplication on a consolidated
basis, the amount of total interest expense incurred by Guarantor and its
Consolidated Subsidiaries, including capitalized or accruing interest, plus
Guarantor and its Consolidated Subsidiaries’ proportionate share of interest
expense from the joint venture investments in unconsolidated Affiliates of
Guarantor and its Consolidated Subsidiaries, all with respect to such period.

“Investor” shall mean any limited partner, member or other investor committed to
contribute capital to Guarantor pursuant to a subscription agreement,
Guarantor’s partnership agreement, limited liability company agreement or other
constitutive or investment agreement.

“Liquidity” shall mean, with respect to Guarantor and any date, the sum of
(a) the amount of Cash and Cash Equivalents (in each case, other than restricted
cash) held by Guarantor and (b) the total unrestricted, immediately available
borrowing capacity which may be drawn (not including required reserves, fees and
discounts) upon by Guarantor without condition (except for customary notice
conditions) (and to the extent not otherwise pledged to any other Person) under
any unsecured term or revolving credit facilities of Guarantor (but only to the
extent that no default or event of default exists thereunder) which are made
available by financial institutions whose short term unsecured debt is rated at
least “A-1” by S&P and “P-1” by Moody’s, and has an equivalent or higher rating
by each other nationally recognized statistical rating organization that
provides a short-term unsecured debt rating to such financial institution, and
whose long term unsecured debt is rated at least “A+” by S&P and “A1” by Moody’s
and has an equivalent or higher rating by each other nationally recognized
statistical rating organization that provides a long-term unsecured debt rating
to such financial institution.

 

-3-



--------------------------------------------------------------------------------

“Net Worth” means, with respect to any Person and its Consolidated Subsidiaries
and as of any date, an amount equal to, on a consolidated basis, such Person’s
stockholder equity (determined in accordance with GAAP) on its balance sheet.

“Test Period” shall mean the immediately preceding calendar quarter.

“Total Indebtedness” shall mean, with respect to Guarantor and its Consolidated
Subsidiaries as of any date, determined without duplication on a consolidated
basis in accordance with GAAP, all amounts of Indebtedness of Guarantor and its
Consolidated Subsidiaries plus their respective proportionate share of all
Indebtedness of unconsolidated Affiliates in which any of them are an investor,
on or as of such date.

2. Guarantee. (a) Subject to the limits on liability set forth in Sections 2(b),
2(c) and 2(d) below, as applicable, Guarantor hereby unconditionally and
irrevocably guarantees to Buyer the prompt and complete payment and performance
of the Obligations by Seller and Pledgor when due (whether at the stated
maturity, by acceleration or otherwise).

(b) Notwithstanding anything in Section 2(a) to the contrary, but subject in all
cases to Sections 2(c), 2(d) and 2(e) below, the maximum liability of the
Guarantor hereunder shall in no event exceed twenty-five percent (25%) of the
then-currently unpaid aggregate Repurchase Price of all Purchased Assets.

(c) Notwithstanding the foregoing, the limitation on recourse liability as set
forth in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no force
and effect and the Obligations shall be fully recourse to Guarantor upon the
occurrence of any of the following:

(i) a voluntary bankruptcy or insolvency proceeding is commenced by Seller,
Pledgor or Guarantor under the Bankruptcy Code or any similar federal or state
law;

(ii) an involuntary bankruptcy or insolvency proceeding is commenced against
Seller, Pledgor or Guarantor in connection with which Seller, Pledgor or
Guarantor or any Affiliate of any of the foregoing (alone or in any combination)
has or have colluded in any way with the creditors commencing or filing such
proceeding; or

(iii) any material breach of the separateness covenants set forth in
Articles 11(s) or (t) of the Repurchase Agreement that results in the
substantive consolidation of any of the assets and/or liabilities of Seller with
the assets and/or liabilities of any other entity in a federal or state
bankruptcy or insolvency proceeding.

(d) In addition to the forgoing and notwithstanding the limitation on recourse
liability set forth in Section 2(b) above, Guarantor shall be liable for any
actual third-party losses, costs, claims, expenses or other liabilities incurred
by Buyer, arising out of or attributable to the following items:

 

-4-



--------------------------------------------------------------------------------

(i) fraud or intentional misrepresentation by Seller, Pledgor, Guarantor, or any
other Affiliate of Seller, Pledgor or Guarantor in connection with the execution
and the delivery of this Guarantee, the Repurchase Agreement, or any other
Transaction Document, or any certificate, report, financial statement or other
instrument or document furnished to Buyer at the time of the closing of the
Repurchase Agreement or during the term of the Repurchase Agreement;

(ii) any breach by Guarantor or Seller or any of their respective Affiliates of
any representations or warranties relating to Environmental Laws, or any
indemnity for costs incurred in connection with the violation of any
Environmental Law, the correction of any environmental condition, or the removal
of any Materials of Environmental Concern, in each case in any way affecting
Seller’s or Guarantor’s properties or any of the Purchased Assets; or

(iii) any material breach of the separateness covenants set forth in
Articles 11(s) or (t) of the Repurchase Agreement other than as set forth in
Section 2(c)(iii) above.

(e) Guarantor further agrees to pay any and all actual expenses (including,
without limitation, all reasonable fees and disbursements of counsel) that may
be paid or incurred by Buyer in connection with (i) enforcing any of its rights
hereunder, (ii) obtaining advice of counsel with respect to the enforcement,
potential enforcement or analysis of its rights hereunder, and (iii) collecting
any amounts owed to it hereunder. Without limiting the generality of the
foregoing, Guarantor agrees to hold Buyer harmless from, and indemnify Buyer
against, any and all losses, costs or expenses relating to the failure of
Primary Servicer to remit any Income to the Depository Account, as required
pursuant to the Primary Servicing Agreement or any Servicer Notice or
Re-direction Letter. This Guarantee shall remain in full force and effect and be
fully enforceable against Guarantor in all respects until the later of (i) the
date upon which the Obligations are paid in full and (ii) the termination of the
Repurchase Agreement, notwithstanding that from time to time prior thereto,
Seller and/or Pledgor may be free from any Obligations.

(f) No payment or payments made by Seller, Pledgor or any other Person or
received or collected by Buyer from Seller, Pledgor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantor hereunder, and Guarantor shall, notwithstanding any
such payment or payments, remain liable for the full amount of the Obligations
under this Guarantee until the Obligations are paid in full.

(g) Guarantor agrees that whenever, at any time, or from time to time, Guarantor
shall make any payment to Buyer on account of any liability hereunder, Guarantor
will notify Buyer in writing that such payment is made under this Guarantee for
such purpose.

3. Subrogation. Upon making any payment hereunder, Guarantor shall be subrogated
to the rights of Buyer against Seller and Pledgor and in any collateral for any
Obligations with respect to such payment; provided, that Guarantor shall not
seek to enforce any right or receive any payment by way of subrogation, or seek
any contribution or reimbursement from Seller, until all amounts then owing by
Seller or Pledgor to Buyer or any of its Affiliates under the Governing
Agreements have been paid in full; provided, further, that such subrogation
rights shall be subordinate in all respects to all amounts owing to Buyer under
the Governing Agreements. If any amount shall be paid to Guarantor on account of
such subrogation rights at any time when all of the Repurchase Obligations shall
not have been paid in full, such amount shall be held by Guarantor in trust for
Buyer, segregated from other funds of Guarantor, and shall, forthwith upon
receipt by Guarantor, be turned over to Buyer in the exact form received by
Guarantor (duly indorsed by Guarantor to Buyer, if required), to be applied
against the Repurchase Obligations, whether matured or unmatured, in such order
as Buyer may determine.

 

-5-



--------------------------------------------------------------------------------

4. Amendments, etc. with Respect to the Obligations. Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against Guarantor, and without notice to or further assent by Guarantor, any
demand for payment of any of the Obligations made by Buyer may be rescinded by
Buyer and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer, and any
Governing Agreement and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or for this Guarantee or any property subject
thereto. When making any demand hereunder against Guarantor, Buyer may, but
shall be under no obligation to, make a similar demand on Seller, Pledgor or any
other Person, and any failure by Buyer to make any such demand or to collect any
payments from Seller, Pledgor or any such other Person or any release of Seller,
Pledgor or such other Person shall not relieve Guarantor of its Obligations or
liabilities hereunder, and shall not impair or affect the rights and remedies,
express or implied, or as a matter of law, of Buyer against Guarantor. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

5. Guarantee Absolute and Unconditional. (a) Guarantor hereby agrees that its
obligations under this Guarantee constitute a guarantee of payment when due and
not of collection. Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Buyer upon this Guarantee or acceptance of this Guarantee; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee; and all dealings between
Seller, Pledgor and Guarantor, on the one hand, and Buyer, on the other hand,
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. Guarantor waives promptness, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon Seller, Pledgor or this Guarantee with respect to the Obligations. This
Guarantee shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity, regularity or
enforceability of any Governing Agreement, any of the Obligations or any
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) that
may at any time be available to or be asserted by Seller or Pledgor against
Buyer, (iii) any requirement that Buyer exhaust any right to take any action
against Seller, Pledgor or any other Person prior to or contemporaneously with
proceeding to exercise any right against Guarantor under this Guarantee or
(iv) any other circumstance whatsoever (with or without notice to, or knowledge
of, Seller, Pledgor and Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of

 

-6-



--------------------------------------------------------------------------------

Seller and/or Pledgor for the Obligations or of Guarantor under this Guarantee,
in bankruptcy or in any other instance. When pursuing its rights and remedies
hereunder against Guarantor, Buyer may, but shall be under no obligation, to
pursue such rights and remedies that Buyer may have against Seller, Pledgor or
any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
Seller, Pledgor or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
Seller, Pledgor or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against Guarantor.
This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and its successors
and assigns thereof, and shall inure to the benefit of Buyer, and its permitted
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guarantee shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Governing Agreements, Seller or Pledgor may be free from any Obligations.

(b) Without limiting the generality of the foregoing, Guarantor hereby agrees,
acknowledges, and represents and warrants to Buyer as follows:

(i) Guarantor hereby waives any defense arising by reason of, and any and all
right to assert against Buyer any claim or defense based upon, an election of
remedies by Buyer that in any manner impairs, affects, reduces, releases,
destroys and/or extinguishes Guarantor’s subrogation rights, rights to proceed
against Seller, Pledgor or any other guarantor for reimbursement or
contribution, and/or any other rights of Guarantor to proceed against Seller,
Pledgor, any other guarantor or any other person or security.

(ii) Guarantor is presently informed of the financial condition of Seller and
Pledgor and of all other circumstances that diligent inquiry would reveal and
that bear upon the risk of nonpayment of the Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Seller and Pledgor and of all
other circumstances that bear upon the risk of nonpayment and that it will
continue to rely upon sources other than Buyer for such information and will not
rely upon Buyer for any such information. Guarantor hereby waives the right, if
any, to require Buyer to disclose to Guarantor any information that Buyer may
now or hereafter acquire concerning such condition or circumstances.

(iii) Guarantor has independently reviewed the Governing Agreements and related
agreements and has made an independent determination as to the validity and
enforceability thereof, and in executing and delivering this Guarantee to Buyer,
Guarantor is not in any manner relying upon the validity, and/or enforceability,
and/or attachment, and/or perfection of any liens or security interests of any
kind or nature granted by Seller or Pledgor to Buyer, now or at any time and
from time to time in the future.

 

-7-



--------------------------------------------------------------------------------

6. Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or Pledgor or upon or as a result of the appointment of
a receiver, intervenor or conservator of, or trustee or similar officer for
Seller or Pledgor or any substantial part of the property of Seller or Pledgor,
or otherwise, all as though such payments had not been made.

7. Payments. Guarantor hereby agrees that the Obligations will be paid to Buyer
without set-off or counterclaim in U.S. Dollars at the address specified in
writing by Buyer.

8. Representations and Warranties. Guarantor represents and warrants as of the
date hereof and as of each Purchase Date under the Repurchase Agreement that:

(a) It is duly organized, validly existing and in good standing under the laws
and regulations of its jurisdiction of incorporation or organization, as the
case may be. It is duly licensed, qualified, and in good standing in every state
where such licensing or qualification is necessary for the transaction of its
business. It has the power to own and hold the assets it purports to own and
hold, and to carry on its business as now being conducted and proposed to be
conducted, and has the power to execute, deliver, and perform its obligations
under this Guarantee.

(b) This Guarantee has been duly executed and delivered by it, for good and
valuable consideration. This Guarantee constitutes the legal, valid and binding
obligations of it, enforceable against it in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency and other limitations
on creditors’ rights generally and equitable principles.

(c) Guarantor does not believe, nor does it have any reason or cause to believe,
that it cannot perform in all respects all covenants and obligations contained
in this Guarantee applicable to it.

(d) Neither the execution and delivery of this Guarantee nor compliance by it
with the terms, conditions and provisions of this Guarantee will conflict with
or result in a breach of any of the terms, conditions or provisions of (A) its
organizational documents, (B) any contractual obligation to which it is now a
party or constitute a default thereunder, or result thereunder in the creation
or imposition of any lien upon any of its assets, (C) any judgment or order,
writ, injunction, decree or demand of any court applicable to it, or (D) any
applicable Requirement of Law.

(e) There is no action, suit, proceeding, investigation, or arbitration pending
or threatened against Guarantor, Pledgor or Seller, or any of their respective
assets (A) with respect to any of the Transaction Documents or any of the
transactions contemplated hereby or thereby, or (b) that could have a Material
Adverse Effect. Guarantor is in compliance in all material respects with all
Requirements of Law. None of Guarantor, Pledgor or Seller is in default in any
respect with respect to any judgment, order, writ, injunction, decree, rule or
regulation of any arbitrator or Governmental Authority.

(f) Guarantor’s execution and delivery of this Guarantee and its compliance with
the terms and provisions hereof will not contravene or conflict with or result
in the creation or imposition of any lien upon any of the property or assets of
it pursuant to the terms of any indenture, mortgage, deed of trust, or other
agreement or instrument to which it is a party or by which it may be bound, or
to which it may be subject. No consent, approval, authorization, or order of any
third party is required in connection with the execution and delivery by
Guarantor of this Guarantee or to consummate the transactions contemplated
hereby that has not already been obtained.

 

-8-



--------------------------------------------------------------------------------

(g) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any Governmental
Authority is required to authorize, or is required in connection with, (A) the
execution, delivery and performance of this Guarantee, (B) the legality,
validity, binding effect or enforceability of this Guarantee against it or
(C) the consummation of the transactions contemplated by this Guarantee.

(h) Guarantor has timely filed (taking into account all applicable extensions)
all required federal income tax returns and all other material tax returns,
domestic and foreign, required to be filed by it and has paid all taxes,
assessments, fees, and other governmental charges payable by it, or with respect
to any of its properties or assets, that have become due and payable except to
the extent such amounts are being contested in good faith by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP, and there is no claim relating to any such taxes now pending that was
made in writing by any Governmental Authority and that is not being contested in
good faith as provided above.

(i) There are no judgments against Guarantor unsatisfied of record or docketed
in any court located in the United States of America and no Act of Insolvency
has ever occurred with respect to it.

9. Financial and other Covenants.

(a) On and as of the date hereof, each Purchase Date, and, other than as
specified below, at all times until all Repurchase Obligations have been paid in
full, Guarantor covenants that it shall comply with the following financial
covenants:

(i) Guarantor’s Adjusted Net Worth shall not decline by any of the following
amounts at any time by comparison to any of the following time periods: (a) by
10% or more from the Adjusted Net Worth as of the close of business on the last
Business Day of the third preceding month; (b) by 25% or more from the Adjusted
Net Worth as of the end of the twelfth preceding month; or (c) by 35% or more
from the highest year end Adjusted Net Worth since the date hereof.

(ii) Guarantor shall not permit, for any Test Period, the ratio of its Total
Indebtedness (on and off balance sheet) to its Adjusted Net Worth to be greater
than 3.00 to 1.00. For the avoidance of doubt, any calculation of Total
Indebtedness will include any and all recourse and non-recourse debt of any
Consolidated Subsidiary of Guarantor.

(iii) At all times, Guarantor shall maintain unpledged, unencumbered Liquidity
of not less than the greater of (A) $10,000,000 and (B) ten percent (10%) of the
aggregate outstanding Repurchase Price of all Purchased Assets as of such time.

 

-9-



--------------------------------------------------------------------------------

(iv) Guarantor shall not permit, for any Test Period, the ratio of (i) the sum
of the trailing four (4) fiscal quarters EBITDA for Guarantor and its
Consolidated Subsidiaries for such Test Period to (ii) Fixed Charges for the
trailing four (4) fiscal quarters of Guarantor and its Consolidated Subsidiaries
for such Test Period to be less than 1.50 to 1.00.

(b) Its compliance with the covenants set forth in clauses (a)(i) through
(iv) above must be evidenced by Guarantor’s financial statements and a Covenant
Compliance Certificate (which may be delivered by Guarantors) in respect of the
financial quarter most recently ended, in the form of Exhibit XVI to the
Repurchase Agreement furnished together therewith, as provided by Seller to
Buyer pursuant to Article 11(i) of the Repurchase Agreement, and compliance with
all such covenants are subject to continuing verification by Buyer.

10. Further Covenants of Guarantor.

(a) Taxes. Guarantor has timely filed (taking into account all applicable
extensions) all required federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
taxes, assessments, fees, and other governmental charges payable by it, or with
respect to any of its properties or assets, that have become due and payable
except to the extent such amounts are being contested in good faith by
appropriate proceedings diligently conducted and for which appropriate reserves
have been established in accordance with GAAP. No tax liens have been filed
against Guarantor or any of Guarantor’s assets, and, as of the date hereof, no
claims are being asserted with respect to any such taxes, fees or other charges.

(b) PATRIOT Act.

(i) Guarantor is in compliance, in all respects, with (A) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other applicable enabling legislation or executive order relating
thereto, and (B) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001). No
part of the proceeds of any Transaction will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(ii) Guarantor agrees that, from time to time upon the prior written request of
Buyer, it shall (A) execute and deliver such further documents, provide such
additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA PATRIOT Act of 2001 and
to fully effectuate the purposes of this Guarantee and (B) provide such opinions
of counsel concerning matters relating to this Guarantee as Buyer may reasonably
request; provided, however, that nothing in this Section 10(b) shall be
construed as requiring Buyer to conduct any inquiry or decreasing Guarantor’s
responsibility for its statements, representations, warranties or covenants
hereunder. In order to enable Buyer and its Affiliates to comply with any

 

-10-



--------------------------------------------------------------------------------

anti-money laundering program and related responsibilities including, but not
limited to, any obligations under the USA Patriot Act of 2001 and regulations
thereunder, Guarantor on behalf of itself and its Affiliates represents to Buyer
and its Affiliates that neither Guarantor, nor any of its Affiliates, is a
Prohibited Investor, and Guarantor is not acting on behalf of or for the benefit
of any Prohibited Investor. Guarantor agrees to promptly notify Buyer or a
person appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this representation and
covenant.

(c) Office of Foreign Assets Control. Guarantor warrants, represents and
covenants that neither Guarantor nor any of its Affiliates are or will be an
entity or person (A) that is listed in the Annex to, or is otherwise subject to
the provisions of, Executive Order 13224 issued on September 24, 2001
(“EO13224”); (B) whose name appears on the United States Treasury Department’s
Office of Foreign Assets Control’s most current list of “Specifically Designed
National and Blocked Persons”; (C) who commits, threatens to commit or supports
“terrorism”, as that term is defined in EO13224; or (D) who is otherwise
affiliated with any entity or person listed above (any and all parties or
persons described in (A) through (D) above are herein referred to as a
“Prohibited Person”). Guarantor covenants and agrees that neither it nor any of
its Affiliates will knowingly (1) conduct any business, nor engage in any
transaction or dealing, with any Prohibited Person or (2) engage in or conspire
to engage in any transaction that evades or avoids or that the purpose of
evading or avoiding any of the prohibitions of EO13224. Guarantor further
covenants and agrees to deliver to Buyer any such certification or other
evidence as may be requested by Buyer in its sole and absolute discretion,
confirming that neither it nor any of its Affiliates is a Prohibited Person and
neither Guarantor nor any of its Affiliates has knowingly engaged in any
business transaction or dealings with a Prohibited Person, including, but not
limited to, the making or receiving any contribution of funds, goods or services
to or for the benefit of a Prohibited Person.

(d) Financial Reporting. Guarantor shall provide, or cause to be provided, to
Buyer the following financial and reporting information:

(i) Within forty-five (45) calendar days after the last day of each of the first
three fiscal quarters in any fiscal year, a quarterly reporting package
substantially in the form of Exhibit III-B attached to the Repurchase Agreement,
and within forty-five (45) calendar days after the last day of the fourth fiscal
quarter of each year, a duly completed Covenant Compliance Certificate
demonstrating Guarantor’s compliance with the financial covenants set forth in
Section 9 hereof;

(ii) Within ninety (90) calendar days after the last day of its fiscal year, an
annual reporting package substantially in the form of Exhibit III-C attached to
the Repurchase Agreement; and

(iii) Upon Buyer’s request, copies of Guarantor’s consolidated Federal Income
Tax returns, if any, delivered within thirty (30) days after the earlier of
(A) filing or (B) the last filing extension period.

(e) Compliance with Obligations and Laws. Guarantor shall at all times
(i) comply with all contractual obligations, (ii) comply in all respects with
all laws, ordinances, rules, regulations and orders (including, without
limitation, Environmental Laws) of any Governmental Authority or any other
federal, state, municipal or other public authority having jurisdiction over
Guarantor or any of its assets, (iii) maintain and preserve its legal existence,
and (iv) preserve all of its rights, privileges, licenses and franchises
necessary for the operation of its business.

 

-11-



--------------------------------------------------------------------------------

(f) Books and Records. Guarantor shall at all times keep proper books of records
and accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP, and set aside on its books from its
earnings for each fiscal year all such proper reserves in accordance with GAAP.

(g) Change of Name; Place of Business. Guarantor shall advise Buyer in writing
of the opening of any new chief executive office or the closing of any such
office of Guarantor and of any change in Guarantor’s name or jurisdiction of
organization not less than fifteen (15) Business Days prior to taking any such
action.

(h) Accuracy of Information. No information with respect to the Purchased Assets
furnished in writing on behalf of Guarantor shall prove to have been false or
misleading in any respect as of the time made or furnished.

11. Right of Set-off. Guarantor hereby irrevocably authorizes Buyer and its
Affiliates, without notice to Guarantor, any such notice being expressly waived
by Guarantor, to set-off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Buyer to or for the credit or the account of Guarantor, or any
part thereof in such amounts as Buyer may elect, against and on account of the
obligations and liabilities of Guarantor to Buyer hereunder and claims of every
nature and description of Buyer against Guarantor, in any currency, arising
under any Governing Agreement, as Buyer may elect, whether or not Buyer has made
any demand for payment and although such obligations, liabilities and claims may
be contingent or unmatured. Buyer shall notify Guarantor promptly of any such
set-off and the application made by Buyer, provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of Buyer under this Section 11 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the Buyer
may have.

12. Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

13. Section Headings. The section headings used in this Guarantee are for
convenience of reference only and shall not affect the interpretation or
construction of this Guarantee.

 

-12-



--------------------------------------------------------------------------------

14. No Waiver; Cumulative Remedies. Buyer shall not by any act (except by a
written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any default or event of default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy that Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

15. Waivers and Amendments; Successors and Assigns; Governing Law. None of the
terms or provisions of this Guarantee may be waived, amended, supplemented or
otherwise modified except by a written instrument executed by Guarantor and
Buyer, except that any provision of this Guarantee may be waived by Buyer in a
letter or agreement specifically waiving such terms and executed solely by
Buyer. This Guarantee shall be binding upon Guarantor’s successors and assigns
and shall inure to the benefit of Buyer, and Buyer’s respective successors and
assigns. THIS GUARANTEE AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS GUARANTEE, THE RELATIONSHIP OF THE PARTIES TO THIS GUARANTEE,
AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE
PARTIES TO THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND THAT THE PROVISIONS OF
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY TO THIS
GUARANTEE.

16. Notices. Notices by Buyer to Guarantor shall be given in writing, addressed
to Guarantor at the address or transmission number set forth under its signature
below and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of delivery or (d) by
email, provided that such email notice must also be delivered by one of the
means set forth above, to the address or transmission number set forth under its
signature below or at such other address and person as shall be designated from
time to time by Guarantor, as the case may be, in a written notice to Buyer. A
notice shall be deemed to have been given: (w) in the case of hand delivery, at
the time of delivery, (x) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (y) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
or (z) in the case of email, upon receipt of confirmation, provided that such
email notice was also delivered as required in this Section 16. If Guarantor
receives a notice that does not comply with the technical requirements for
notice under this Section 16 it may elect to waive any deficiencies and treat
the notice as having been properly given. Notice by Guarantor to Buyer shall be
given in the manner set forth in Article 15 of the Repurchase Agreement.

 

-13-



--------------------------------------------------------------------------------

17. SUBMISSION TO JURISDICTION; WAIVERS. GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

(A) SUBMITS IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTEE OR THE OTHER LOAN DOCUMENTS TO WHICH GUARANTOR IS A PARTY, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS
FROM ANY THEREOF;

(B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO GUARANTOR AT ITS
ADDRESS SET FORTH UNDER GUARANTOR’S SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF
WHICH BUYER SHALL HAVE BEEN NOTIFIED IN WRITING BY GUARANTOR; AND

(D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

18. Integration. This Guarantee represents the agreement of Guarantor with
respect to the subject matter hereof and there are no promises or
representations by Buyer relative to the subject matter hereof not reflected
herein.

19. Execution. This Guarantee may be executed in counterparts, each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument. Delivery by telecopier or
other electronic transmission (including a .pdf e-mail transmission) of an
executed counterpart of a signature page to this Guarantee shall be effective as
delivery of an original executed counterpart of this Guarantee.

20. Acknowledgments. Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the related documents;

(b) Buyer has no fiduciary relationship to it, and the relationship between
Buyer and Guarantor is solely that of surety and creditor; and

 

-14-



--------------------------------------------------------------------------------

(c) no joint venture exists between or among any of Buyer, on the one hand, and
Seller, Pledgor and/or Guarantor on the other hand.

21. Intent. Guarantor intends for this Guarantee to be a credit enhancement
related to a repurchase agreement, within the meaning of Section 101(47) of the
Bankruptcy Code and, therefore, for this Guarantee to be itself a repurchase
agreement, within the meaning of Section 101(47) and Section 559 of the
Bankruptcy Code.

22. WAIVERS OF JURY TRIAL. GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR
THEREIN.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

INPOINT COMMERCIAL REAL ESTATE INCOME, INC. a Maryland corporation By:  

/s/Andrew Winer

  Name: Andrew Winer   Title: Chief Investment Officer Address for Notices:

INPOINT JPM LOAN, LLC

375 Park Avenue, 33rd Floor

New York, NY 10152 Attention: Jason Fruchtman Telephone: (212) 895-2280 Fax:
(917) 591-5903 Email: JFruchtman@soundpointcap.com With copies to: Jones Day 250
Vesey Street New York, New York 10281 Attention: Robert J. Grados Telephone:
(212) 326-3843 Email: rgrados@jonesday.com

Signature Page –InPoint Guarantee

 

-16-